Citation Nr: 0207886	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  01-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
endometriosis and pelvic adhesions, status-post laparoscopy, 
lysis, and left salpingectomy.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



REMAND

The appellant is a veteran who served on active duty from 
June 1994 to June 1999.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for endometriosis 
and pelvic adhesions, status-post laparoscopy, lysis, and 
left salpingectomy, and assigned an initial rating of 30 
percent, effective June 11, 1999.

On her September 2001 VA Form 9, Appeal to the Board, the 
veteran indicated that she wanted a hearing at the local VA 
office before a Member of the Board (hereinafter, "Travel 
Board") in conjunction with her appeal.  However, by a 
December 2001 statement, she indicated that she wanted her 
hearing to be in Washington, DC.  Such a hearing was 
scheduled for August 2002.  Thereafter, by a statement 
received in July 2002, the veteran canceled her August 2002 
hearing, and requested that she be re-scheduled for a Travel 
Board hearing.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




